Citation Nr: 1733364	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-36 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection a right eye injury.  

3.  Entitlement to service connection for a right jaw disability.  

4.  Entitlement to service connection for a right shoulder disability.  

5.  Entitlement to service connection for bilateral plantar fasciitis.  

6.  Entitlement to service connection for a right hip disability.  

7.  Entitlement to service connection for a bilateral femur disability.  

8.  Entitlement to service connection for gastritis.  

9.  Entitlement to service connection for a prominent ampulla.  

10.  Entitlement to service connection for residuals of a left leg burn.  

11.  Entitlement to service connection for pityriasis rosea.

12.  Entitlement to service connection for Tietze's syndrome.  

13.  Entitlement to an initial compensable rating for headaches.  

14.  Entitlement to an initial rating in excess of 30 percent for asthma.  

15.  Entitlement to an initial compensable rating for sinusitis.

16.  Entitlement to an initial compensable rating for bilateral hearing loss.  

17.  Entitlement to an initial compensable rating for eczema dermatitis.  

18.  Entitlement to an initial compensable rating for tinea pedis.  

19.  Entitlement to an initial rating in excess of 20 percent for a left hip disability.  

20.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.  

21.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.  

22.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.  

23.  Entitlement to an initial rating in excess of 10 percent for a bilateral foot disability.  

24.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability.  

25.  Entitlement to an initial compensable rating prior to September 2008, and a rating in excess of 10 percent since September 2008 for a left knee disability.  

26.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

27.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the Board in July 2012.  

In August 2014, the Board remanded the issues on appeal for additional development.  

The Veteran also appealed the issue of entitlement to service connection for an acquired psychiatric disorder.  A February 2015 rating decision granted service connection for an acquired psychiatric disorder.  Therefore, that issue is not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of entitlement to increased initial ratings for a left hip disability, a left shoulder disability, a cervical spine disability, a lumbar spine disability, a bilateral foot disability, a left ankle disability, a left knee disability, a right knee disability, and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claims file is void of any competent evidence linking a diagnosed TBI to the Veteran's military service.

2.  The claims file is void of any competent evidence linking a diagnosed right eye injury to the Veteran's military service. 

3.  The claims file is void of any competent evidence linking a diagnosed right jaw disability to the Veteran's military service. 

4.  The Veteran's right shoulder disability did not originate in service or until more than a year following service, and is not otherwise etiologically related to service.

5.  The claims file is void of any competent evidence linking diagnosed bilateral plantar fasciitis to the Veteran's military service. 

6.  The Veteran's right hip disability did not originate in service or until more than a year following service, and is not otherwise etiologically related to service.

7.  The claims file is void of any competent evidence linking a diagnosed bilateral femur disability to the Veteran's military service. 

8.  The claims file is void of any competent evidence linking diagnosed gastritis to the Veteran's military service. 

9.  The claims file is void of any competent evidence linking a diagnosed prominent ampulla to the Veteran's military service. 

10.  The claims file is void of any competent evidence linking diagnosed residuals of a left leg burn to the Veteran's military service. 

11.  The claims file is void of any competent evidence linking diagnosed pityriasis rosea to the Veteran's military service.

12.  The claims file is void of any competent evidence linking diagnosed Tietze's syndrome to the Veteran's military service.   

13.  The Veteran's headaches have not been manifested by characteristic prostrating attacks averaging one in two months over the last several months.  

14.  The Veteran's asthma has been manifested by on-going treatment for mild asthma; objective findings include an FEV-1 of 81 percent; the use of systemic corticosteroids has not been shown.

15.  The Veteran's sinusitis has not been manifested by one or two incapacitating per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

16.  The Veteran's bilateral hearing loss was manifested by no worse than level I hearing in the right ear and level I hearing in the left ear.

17.  The Veteran's eczema dermatitis affects less than five percent of the entire body and less than five percent of exposed area affected; no more than topical therapy has been required at any time during the pendency of the appeal. 

18.  The Veteran's tinea pedis affects less than five percent of the entire body and less than five percent of exposed area affected; no more than topical therapy has been required at any time during the pendency of the appeal. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for a TBI have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  Criteria for service connection for a right eye injury have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  Criteria for service connection for a right jaw disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  Criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  Criteria for service connection for bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6.  Criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

7.  Criteria for service connection for a bilateral femur disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

8.  Criteria for service connection for gastritis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

9.  Criteria for service connection for a prominent ampulla have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

10.  Criteria for service connection for residuals of a left leg burn have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

11.  Criteria for service connection for pityriasis rosea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

12.  Criteria for service connection for Tietze's syndrome have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

13.  Criteria for an initial compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).

14.  Criteria for an initial rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2016).

15.  Criteria for an initial compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.97, Diagnostic Code 6513 (2016).

16.  Criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

17.  Criteria for an initial compensable rating for eczema dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10,  4.118, Diagnostic Code 7806 (2016).

18.  Criteria for an initial compensable rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.118, Diagnostic Code 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have been obtained. 

With regard to the claims being decided herein, the Board remanded the claims to obtain any additional evidence and afford the Veteran VA examinations.  The AOJ obtained additional VA treatment records and records from the SSA and the Veteran was afforded VA examinations.  Neither the Veteran nor her representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claims decided herein.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Historically, the Veteran submitted a claim of entitlement to service connection for a TBI, a right eye disability, a right jaw disability, a right shoulder disability, bilateral plantar fasciitis, a right hip disability, a bilateral femur disability, gastritis, a prominent ampulla, residuals of a left leg burn, pityriasis rosea, and Tietze's syndrome in September 2007.  The claims were denied in an October 2008 rating decision.  The Veteran appealed the denial of her claims and this appeal ensued.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.309(a) (2016). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

A review of the Veteran's service treatment reports (STRs) reflects that the May 2006 entrance examination reflected normal clinical evaluation of the lower extremities, skin and lymphatics, and neurologic.  The records reflect that the Veteran's problems included blurry vision, refractive error - hypermetropia, astigmatism, costochondritis (Tietze's syndrome), urticaria, compression arthralgia - pelvis/hip/femur, pelvic pain, left plantar fasciitis, leg pain below the knee, compression arthralgia - knee/patella/tibia/fibula, patellofemoral syndrome, cellulitis, pityriasis rosea, and hip joint pain.  In April 2007, the Veteran underwent a medical examination in conjunction with a Medical Board proceeding for a left knee injury.  Clinical evaluation of the skin, lymphatics, and neurologic was normal.  The feet were reported to have normal arches.  The Veteran reported that she sustained a head injury on a report of medical history form prepared in conjunction with the examination.  The examiner noted that the Veteran sustained a head injury in July 2006.  In January 2007, the Veteran sustained an injury to the left tibial plateau and her right knee became problematic due to a ligament injury.  The Veteran also reported upper jaw problems.  On a September 2007 Medical Board proceeding, the Veteran reported that she sustained stress fractures of the bilateral feet, jaw fracture, and Tietze's syndrome due to injury.  

At a July 2008 VA dental and oral examination, the Veteran reported that she fell in service and hit her right face on concrete.  She indicated that she sustained a fractured right maxilla but did not receive treatment with an intermaxillary fixation, bone plating, or any other treatment.  Physical evaluation was normal.  The examiner indicated that there was no displacement of the right maxillae and no residuals or symptoms of fracture.  Review of Panorex X-rays did not reveal maxillary fracture clearly and if there was a fracture the examiner indicated that it was non-displaced.  The examiner noted there were no residual effects of a possible right maxillary fracture.  

At a July 2008 VA general medical examination, the examiner noted that the Veteran had a scar on the left knee from a burn which was flat and nontender and measured 11 centimeters (cm) by 9 cm.  There was no pityriasis rosea on examination.  Range of motion testing of the right knee revealed normal range of motion with no pain.  There was no instability of the right knee.  X-rays of the right shoulder revealed possible positional tendon entrapment but was otherwise unrevealing.  X-rays of the right and left hip were normal.  The examiner assessed the Veteran with bilateral hip strain with no objective residuals of stress changes of the right or left femur.  There was no objective evidence of bilateral plantar fasciitis.  The burn of the left knee was due to a chemical burn.  The examiner diagnosed sinusitis with frontal sinus headaches, residual dizziness from TBI, no objective residuals of pityriasis rosea, right shoulder strain, and no objective evidence of Tietze's syndrome.  The examiner noted that the Veteran stated that she was not claiming service connection for a prominent ampulla and no objective findings were reported with regard to this issue.  

At an August 2008 VA eye examination, the Veteran reported that she sustained a traumatic injury to her head and eye in service.  She reported intermittent dull pain in the right eye and occasional shadows around objects and headaches around her eyes.  Uncorrected vision was 20/40 in the right eye.  Following a clinical evaluation, the examiner indicated that the Veteran's ocular health was unremarkable.  She concluded that the Veteran's headaches, pain around the eyes, and decreased vision are likely due to refractive error and early presbyopia.  

VA outpatient treatment reports reflect that the Veteran was in physical therapy for a left femoral fracture in December 2008.  A dermatology examination did not reveal a diagnosis of pityriasis rosea.  The examination revealed seborrheic dermatoses which were removed with cryosurgery in December 2008.  In October 2014, the Veteran reported right shoulder pain related to an injury in service.  She was treated with physical therapy.  She was assessed with right shoulder pain, likely bursitis.  At a sleep consultation in November 2014, the Veteran was assessed with bruxism and psychophysiological insomnia.  In October 2014, the Veteran was assessed with refractive error and dry eye syndrome.  

At an October 2014 VA eye examination, the Veteran reported that she sustained a right orbital fracture in service and has intermittent dull pain in the right eye and occasional tearing with ghost images.  The examiner assessed the Veteran with a contusion of the right eye in service.  The examiner opined that it is less likely than not that a right eye disability was incurred in or caused by an in-service injury, event, or illness.  The examiner noted that the Veteran's STRs document superficial soft tissue swelling without evidence of fracture.  She concluded that the Veteran did not have an orbital fracture in service and examination did not reveal any residuals of an eye injury.  

At an October 2014 VA dental and oral examination, the Veteran reported that she fell during service in July 2006 and hit her face on concrete which resulted in the fracture of her right maxilla.  Following a clinical evaluation and review of pantographic X-rays taken in July 2008 and October 2014, the examiner concluded that there is no displacement of the right maxilla and no residual signs or symptoms characteristic of a fracture.  In a December 2014 addendum, the examiner reviewed the Veteran's claims file and confirmed her prior opinion.  

At an October 2014 VA shoulder examination, the Veteran was diagnosed with right shoulder strain as of 2006.  The Veteran reported that she injured her neck in a fall in basic training when she fell and hit her head on concrete.  She reported pain in her neck and right shoulder thereafter.  Her current symptoms included pain in the neck which radiated to the right shoulder and hand.  Physical examination revealed some limited motion.  The examiner noted that the Veteran is not able to flex or abduct more than 90 degrees which precludes overhead activities.  X-rays of the right shoulder did not document degenerative or traumatic arthritis.  The examiner opined that the Veteran's right shoulder disability was less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner's rationale is that the Veteran presented eight years after the date of injury and there were no right shoulder complaints during service (left shoulder pain was noted).  The examiner concluded that without proper documentation of right shoulder pain or objective data confirming right shoulder pathology, the examiner was unable to state with certainty that the right shoulder condition is service-connected.  

At an October 2014 VA hip examination, the Veteran reported that she fell while on an obstacle course and injured her low back, left knee, ankles, and feet.  She was treated for a left tibia plateau fracture.  The Veteran reported low back pain which she believed radiated to the right hip.  The Veteran was diagnosed with trochanteric bursitis of the right hip.  Physical examination revealed some limitation of flexion of the right hip with no objective evidence of painful motion.  The examiner opined that the right hip disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner's rationale is that the Veteran presented with right hip complaints eight years after the date of injury.  The STRs documented left but not right hip pain and a bone scan conducted during service showed normal activity about the lumbar spine, pelvis, and hips bilaterally.  She concluded that there was no documentation of right hip pain and as such it is less likely than not that the right hip condition was caused by service.   The examiner also opined that it is less likely than not that a bilateral femur condition is related to an in-service injury, event or illness.  The examiner's rationale is that the Veteran did not report any complaints about the left hip or femur.  The examiner indicated that the right hip opinion also pertained to the claimed right femur disability.  

At an October 2014 VA foot examination, the Veteran reported bilateral foot pain.  The examiner noted a diagnosis of plantar fasciitis bilaterally since the 2000s.  The Veteran noted low back pain which radiated to the right hip but she denied radiation to the feet.  Physical examination revealed a report of bilateral foot pain with questionable swelling (the Veteran was noted to be obese) and mild sensory disturbances.  The examiner concluded that there were no concrete objective findings.  X-rays of the feet revealed mild hallux valgus with mild degenerative changes of the metatarsophalangeal joint of the bilateral great toes.  The examiner opined that it is less likely than not that the Veteran's bilateral foot disability was incurred in or caused by the in-service injury, event, or illness.  The examiner's rationale is that the Veteran presented eight years after the date of injury.  The examiner noted that the Veteran's foot complaints are not consistent with plantar fasciitis as her main complaints consist of generalized forefoot pain and numbness.    

At an October 2014 VA skin examination, the Veteran reported that she sustained a chemical burn on her left leg following her first knee surgery.  She reported that she used a topical cream in the past and there is no residual scar.  Following a physical examination, the examiner indicated that there is no evidence of any additional skin diseases other than her service-connected dermatitis and tinea pedis.  There was similarly no evidence of a burn scar on her left leg and no evidence of disease.  

At an October 2014 VA stomach examination, the examiner noted that the Veteran was diagnosed with gastritis prior to service in 2002 and treated for gallstones at that time.  During service, she noted that she was treated for abdominal pain and since separation she has not had much trouble with her stomach.  The examiner noted that there is no evidence of complaint or treatment for any gastrointestinal disorder at any time since service and no evidence of any disease on examination including a prominent ampulla.  

At an October 2014 VA bones examination, the examiner noted that the Veteran had been diagnosed with costochondritis.  The examiner concluded that there is no evidence or complaint of or treatment for Tietze's syndrome since service and no current evidence of disease.  

At a VA psychiatric examination in October 2014, the examiner specifically determined that there was no diagnosis of a TBI.

At a VA TBI examination in October 2014, the Veteran reported that she sustained a mild concussion in service when she was pushed and hit her face on concrete during service.  The examiner diagnosed the Veteran with a TBI in July 2006 but noted that the Veteran did not have any post-concussion symptoms noted during service or at her Medical Board proceeding prior to her discharge.  Following a clinical evaluation, the examiner opined that it is less likely than not that the Veteran's claimed TBI was incurred in or caused by the in-service event, injury, or illness.  The examiner's rationale was that because the Veteran's in-service and post-service treatment reports reflect no noted typical chronic post-concussion symptoms which were the focus of clinical intervention, it is reasonably clinically concluded that it is less likely than not the Veteran's claimed long-term problems with dizziness and cognitive impairments have been due to her active duty concussion.  The examiner concluded that the claimed symptoms are due to the Veteran's long-term complicated depression with multifactorial insomnia.  

TBI, Right Eye Disability, Right Jaw Disability, Bilateral Plantar Fasciitis, Bilateral Femur Disability, Gastritis, Prominent Ampulla, Residuals of a Left Leg Burn, Pityriasis Rosea, and Tietze's Syndrome

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a TBI, a right eye injury, a right jaw disability, bilateral plantar fasciitis, a bilateral femur disability, gastritis, a prominent ampulla, residuals of a left leg burn, pityriasis rosea, and Tietze's syndrome.

The Board acknowledges that the Veteran is competent to describe her symptoms such as headaches, dizziness, and pain.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran has reported a continuity of certain symptomatology since service, she has failed to identify any evidence which reflects an objective diagnosis of a TBI, a right eye injury, a right jaw disability, bilateral plantar fasciitis, a bilateral femur disability, gastritis, a prominent ampulla, residuals of a left leg burn, pityriasis rosea, and Tietze's syndrome.  As noted, the medical evidence associated with the claims file is negative for any reference to complaints related to the Veteran's claimed disabilities.   Moreover, when examined by VA to specifically determine whether the Veteran had objective diagnoses pertaining to her claimed disorders, these disabilities were not diagnosed.  As a result, there is no evidence to establish the presence of a TBI, a right eye injury, a right jaw disability, bilateral plantar fasciitis, a bilateral femur disability, gastritis, a prominent ampulla, residuals of a left leg burn, pityriasis rosea, and Tietze's syndrome during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As such, service connection for a TBI, a right eye injury, a right jaw disability, bilateral plantar fasciitis, a bilateral femur disability, gastritis, a prominent ampulla, residuals of a left leg burn, pityriasis rosea, and Tietze's syndrome is denied.

Right Shoulder Disability and Right Hip Disability

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right shoulder disability or a right hip disability.  

There is no competent evidence that suggests that a chronic right shoulder disability or a right hip disability either began during or was otherwise caused by the Veteran's active service.  The service treatment reports reflect that the Veteran sustained various injuries in service.  However, no chronic right shoulder or right hip disabilities were reported after those injuries.  The first medical evidence of right shoulder and right hip disabilities following service came in 2008 when the Veteran was examined by VA for her claimed disabilities, several years after the injuries in service.  There is no evidence to indicate that the Veteran had chronic right shoulder or right hip disabilities related to the injuries during service.  The only medical opinions concluded that it was less likely than not that the Veteran's current right shoulder and right hip disabilities were related to service.  These opinions were supported by rationale that was grounded in the evidence of record and medical literature, and they have not been questioned or undermined by any other medical opinions of record.  Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's claimed right shoulder or right hip disabilities and her period of service. 

The Board finds that the competent evidence of record does not reveal a showing of a relationship of a current right shoulder or right hip disabilities and the Veteran's period of service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that a right shoulder or right hip disability is related to her period of service, has been chronic since service, or that osteoarthritis of either the right shoulder or right hip manifested within one year of the Veteran's separation from active duty service.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran contends that she has a right shoulder and right hip disability related to her service, she has not submitted any competent medical evidence or opinion to substantiate her theory of entitlement.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not considered competent to provide the requisite etiology of the current right shoulder and right hip disabilities because such a determination requires medical expertise and training which she has not been shown to possess.  38 C.F.R. § 3.159(a)(1); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's assertion that her right shoulder and right hip disabilities are related to her service is not considered to be competent as she is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a right shoulder disability and a right hip disability, and the claims are denied.

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

At a July 2008 VA audiological examination, the Veteran reported trouble understanding in noise.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
40
40
LEFT
10
15
15
25
40

The average decibel loss in the right ear was 36; the average decibel loss in the left ear was 24.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  

At a July 2008 VA general medical examination, physical examination revealed tinea pedis with peeling of the skin on the feet, greater on right, with zero percent of exposed area affected and less than one percent of the entire body affected.  Dermatitis was noted on the edges of some of the fingers of both hands with tiny blisters/papules and erythema with less than one percent of exposed areas affected and less than one percent of the entire body affected.  There was no scarring from either condition.  Examination of the sinuses revealed right maxillary sinus tenderness with no throat exudate.  Both nostrils were patent with 50 percent obstruction of the left and right nostril.  White nasal discharge was noted but no purulent discharge was appreciated.  Pulmonary function testing (PFT) was within normal limits.  The examiner assessed the Veteran with asthma, sinusitis with frontal headaches, dermatophytosis-tinea pedis, residual forehead area pounding headaches from head injury, and eczema dermatitis on hands.  

At a December 2008 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
35
40
LEFT
25
25
25
35
40

The average decibel loss in the right ear was 35; the average decibel loss in the left ear was 31.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  

At an October 2014 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
40
45
LEFT
35
35
35
45
50

The average decibel loss in the right ear was 40; the average decibel loss in the left ear was 41.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  

At an October 2014 VA skin examination, the examiner indicated that the Veteran is service-connected for dermatitis and tinea pedis.  The examiner indicated that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.  There were no systemic manifestations due to skin disease.  The Veteran has not been treated with oral or topical medications in the past twelve months for any skin condition.  Physical examination revealed that dermatitis affected 0 percent of the total body area and 0 percent of exposed area and other infections of the skin (tinea pedis) affected less than 5 percent of total body area and less than 5 percent of exposed area.  The examiner noted five fungal toenails of the right foot and three fungal toenails of the left foot and scaling on the bottom of the right foot only.  

At a VA sinusitis examination in October 2014, the Veteran reported that she has sinus infections on occasion as well as a headache.  She has not been treated with antibiotics in the past twelve months.  The examiner indicated that there were no clinical findings, signs, or symptoms attributable to chronic sinusitis and no incapacitating episodes of sinusitis.  

At an October 2014 VA respiratory examination, the Veteran indicated that her asthma acts up in cold weather and very hot weather and with weather changes and when the pollen count is high.  The examiner noted that the Veteran's asthma requires the use of intermittent courses or bursts of systemic corticosteroids but had not had any treatment in the past twelve months.  She reported the intermittent use of inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  Asthma does not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The Veteran has not had any asthma attacks with episodes of respiratory failure in the past twelve months and less than monthly physician visits for required exacerbations over the past twelve months.  Pulmonary function testing revealed:  pre-bronchodilator, FEV-1 of 80.9 percent and FEV-1/FVC of 76 percent and post-bronchodilator, FEV-1 of 83.5 percent and FEV-1/FVC of 78 percent.  

At an October 2014 VA headaches examination, the Veteran was noted to have tension headaches.  The examiner noted that the Veteran had no treatment for her headaches from 2008 until 2014.  The Veteran reported constant pulsating or throbbing head pain on both sides of her head which worsens with physical activity.  She also endorsed nausea, sensitivity to light and sound, and changes in vision.  The Veteran denied characteristic prostrating attacks of head pain.  No other pertinent physical findings, complications, conditions, signs, or symptoms were noted.  The Veteran reported difficulty concentration when she has a headache.  

Headaches

In a January 2009 rating decision, the Veteran was granted service connection for headaches and assigned a noncompensable rating effective November 10, 2007, pursuant to Diagnostic Code 8100.  38 C.F.R. § 4.124a.  The Veteran disagreed with the rating assigned and this appeal ensued.  

Diagnostic Code 8100 provides a 0 percent rating for migraine headaches which are characterized by less frequent attacks.  A 10 percent rating is assigned for migraine headaches which are characterized by prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Having reviewed the relevant evidence, the Board finds that the evidence shows that the Veteran's headaches have not been characterized by prostrating attacks averaging one in two months over the last several months at any time during the  appeal period at issue.  As such, the Board finds that a compensable rating is not warranted at any time during the appeal period at issue and the claim for an increased rating is denied.
 
Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Asthma

In an October 2008 rating decision, the Veteran was granted service connection for asthma and assigned a 30 percent rating effective November 10, 2007, pursuant to Diagnostic Code 6602.  38 C.F.R. § 4.97.  The Veteran disagreed with the rating assigned and this appeal ensued.  

Under Diagnostic Code 6602, bronchial asthma is assigned a 30 percent rating with the following pulmonary function test results:  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is available where pulmonary function tests are as follows: FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating requires pulmonary function test results as follows: FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

Certain diagnostic codes require the use of post-bronchodilator studies for disability evaluation purposes, except when the results of pre-bronchodilator pulmonary function tests are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  See 38 C.F.R. § 4.96(d) (2016); however, the diagnostic codes enumerated under that section (6600, 6603, 6604, 6825-6833, and 6840-6845) do not include Diagnostic Code 6602 (asthma).   Accordingly, that section is not applicable to the claim and both pre- and post-bronchodilator results must be considered.

Having reviewed all of the evidence of record, the criteria for a rating in excess of 30 percent were not met at any time during the pendency of the appeal.  As noted, Diagnostic Code 6602 does not require the use of post-bronchodilator results.  The pulmonary function test results of record are limited to testing in October 2014 (the July 2008 examination notes only that the test results were "normal"), which includes a pre-bronchodilator result for FEV-1 of 80.9 percent and FEV-1/FVC of 76 percent predicted.  These results do not even equate to a 30 percent rating.  However, the Veteran reported the use of daily inhalational anti-inflammatory medication which equates to a 30 percent rating and no more.  At no time does the evidence indicate that the Veteran saw a physician for required care of exacerbations at least once monthly or required the use of intermittent courses of corticosteroids.  As such, the Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal period at issue and the claim for an increased rating is denied.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Sinusitis

In an October 2008 rating decision, the Veteran was granted service connection for sinusitis and assigned a noncompensable rating effective November 10, 2007, pursuant to Diagnostic Code 6513.  38 C.F.R. § 4.97.  The Veteran disagreed with the rating assigned and this appeal ensued.  

Under the General Rating Formula for sinusitis (Diagnostic Codes 6510 through 6514), a 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating requires osteomyelitis following radical surgery or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514 (2016).

A note following Diagnostic Codes 6510 through 6514 defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.

Having reviewed the relevant evidence, the Board finds that the evidence shows that the Veteran's sinusitis has not been manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting at any time during the appeal period at issue.  As such, the Board finds that a compensable rating is not warranted at any time during the appeal period at issue and the claim for an increased rating is denied.    

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Bilateral Hearing Loss

In a January 2009 rating decision, the Veteran was granted service connection for bilateral hearing loss and assigned a noncompensable rating effective November 10, 2007, pursuant to Diagnostic Code 6100.  38 C.F.R. § 4.85.  The Veteran disagreed with the rating assigned and this appeal ensued.  

Ratings for defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. That numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

A review of the July 2008 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level I in the left ear.  38 C.F.R. § 4.85, Table VI.  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 

The combination of level I and level I corresponds to a 0 percent disability rating. 38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating.

A review of the December 2008 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level I in the left ear.  38 C.F.R. § 4.85, Table VI.  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 

The combination of level I and level I corresponds to a 0 percent disability rating. 38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating.

A review of the October 2014 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level I in the left ear.  38 C.F.R. § 4.85, Table VI.  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 

The combination of level I and level I corresponds to a 0 percent disability rating. 38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating.

Consequently, based on the results of the examinations of record, the Board concludes that the Veteran's bilateral hearing loss is consistent with no more than a 0 percent rating for the entire appeal period and the claim for an increased rating is denied.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Eczema Dermatitis

In an October 2008 rating decision, the Veteran was granted service connection for eczema dermatitis and assigned a noncompensable rating effective November 10, 2007, pursuant to Diagnostic Code 7806.  38 C.F.R. § 4.118.  The Veteran disagreed with the rating assigned and this appeal ensued.  

Under Diagnostic Code 7806, a 60 percent rating is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent is assigned for dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent is assigned for dermatitis or eczema with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A zero percent is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Having reviewed the evidence of record, the Veteran's service-connected eczema dermatitis did not require corticosteroids, topical or oral, immunosuppressive drugs, or any other systemic therapy during any 12-month period.  Moreover, the evidence of record does not reflect that the Veteran's eczema dermatitis affected at least five percent of her entire body or required intermittent systemic therapy at any time during the pendency of the appeal.  In this regard, on July 2008 VA examination, dermatitis was noted on the edges of some of the fingers of both hands with tiny blisters/papules and erythema with less than one percent of exposed areas affected and less than one percent of the entire body affected.  There was no scarring from this condition.  At examination in October 2014, dermatitis was noted to impact zero percent of the exposed areas affected and zero percent of the entire body.  As such, a compensable rating is not warranted for this disability at any time during the pendency of the appeal and the claim for an increased rating is denied.    

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Tinea Pedis

In an October 2008 rating decision, the Veteran was granted service connection for tinea pedis and assigned a noncompensable rating effective November 10, 2007, pursuant to Diagnostic Code 7813.  38 C.F.R. § 4.118.  The Veteran disagreed with the rating assigned and this appeal ensued.  

Having reviewed the evidence of record, the Veteran's service-connected tinea pedis did not require corticosteroids, topical or oral, immunosuppressive drugs, or any other systemic therapy during any 12-month period.  Moreover, the evidence of record does not reflect that the Veteran's tinea pedis affected at least five percent of her entire body or required intermittent systemic therapy at any time during the pendency of the appeal.  In this regard, on July 2008 VA examination, the Veteran was noted to have tinea pedis with peeling of the skin on the feet, greater on right, with zero percent of exposed area affected and less than one percent of the entire body affected.  There was no scarring from this condition.  At examination in October 2014, tinea pedis was noted to affect less than 5 percent of total body area and less than 5 percent of exposed area.  The examiner noted five fungal toenails of the right foot and three fungal toenails of the left foot and scaling on the bottom of the right foot only.  As such, a compensable rating is not warranted for this disability at any time during the pendency of the appeal and the claim for an increased rating is denied.     

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a TBI is denied.

Entitlement to service connection a right eye injury is denied.  

Entitlement to service connection for a right jaw disability is denied.  

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for bilateral plantar fasciitis is denied.  

Entitlement to service connection for a right hip disability is denied.  

Entitlement to service connection for a bilateral femur disability is denied.  

Entitlement to service connection for gastritis is denied.

Entitlement to service connection for a prominent ampulla is denied.  

Entitlement to service connection for  residuals of a left leg burn is denied.  

Entitlement to service connection for pityriasis rosea is denied.

Entitlement to service connection for Tietze's syndrome is denied.  

Entitlement to an initial compensable rating for headaches is denied.  

Entitlement to an initial rating in excess of 30 percent for asthma is denied.  

Entitlement to an initial compensable rating for sinusitis is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  

Entitlement to an initial compensable rating for eczema dermatitis is denied.  

Entitlement to an initial compensable rating for tinea pedis is denied.  



REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision can be reached with regard to the claims for entitlement to increased initial ratings for a left hip disability, a left shoulder disability, a cervical spine disability, a lumbar spine disability, a bilateral foot disability, a left ankle disability, a left knee disability, a right knee disability, and entitlement to a TDIU.  

In pertinent part, the Board's August 2014 remand directed that the agency of original jurisdiction (AOJ) provide the Veteran VA examinations which adequately assessed the symptoms associated with her service-connected left hip, left shoulder, cervical and lumbar spine, bilateral foot, left ankle, left knee, and right knee disabilities, to include full range of motion findings pertinent to the joints involved.  Although the Veteran was provided VA examinations in October 2014, the Board finds these examinations to be inadequate.  Specifically, subsequent to the Board's August 2014 remand, the Court of Appeals for Veterans' Claims (Court) held, in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that the VA examination is adequate.

In sum, the VA examination reports of record includes only active range of motion findings and does not include range of motion findings for passive range of motion. It also does not specify whether these test results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the prior remand directives have not been substantially completed, and a new examination is necessary to decide the appeal.   See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999). 

The Board observes that the development and readjudication of the Veteran's appeal for increased ratings may affect her combined evaluation during the appeal period under consideration for the TDIU appeal.  As such, the increased rating issues are inextricably intertwined, and adjudication of the Veteran's TDIU appeal must be deferred at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

As these issues are being remanded for other matters, the Board concludes that updated VA treatment records dated since December 2014 should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated since December 2014.  Any negative responses should be associated with the claims file. 

2.  Thereafter, schedule the Veteran for the appropriate VA examination(s) to determine the current nature and severity of the Veteran's service-connected left hip, left shoulder, cervical and lumbar spine, bilateral foot, left ankle, left knee, and right knee disabilities, and in connection with the claim for a TDIU, the functional impairment resulting from these disabilities. 

The examiner should perform all necessary procedures, to include an interview with and physical examination of the Veteran.  Any medically indicated tests should be accomplished, and reported. 

Range of motion testing should be accomplished and reported for the left hip, left shoulder, cervical and thoracolumbar spine, left and right foot, left ankle, left knee, and right knee in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should report functional impairment due to incoordination, weakened movement excess fatigability, pain or flare-ups in terms of additional degrees of limitation of motion for each joint tested.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner must review the complete file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale. 

If the examiner cannot provide any requested opinion without resorting to mere speculation, such should be stated along with a complete explanation for that conclusion.

3.  Inform the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


